Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00368-CV

        IN THE INTEREST OF X.J.R., A.W.R., Z.N.B., L.K.B., and G.E.B., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01964
                        Honorable Angelica Jimenez, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellants are unable to afford payment of costs; no costs are taxed in this appeal.

       SIGNED January 13, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice